Levin, J.
The trial judge granted the defendant’s motion to dismiss at the conclusion of the plaintiff’s proofs. We affirm for reasons we now state.
Bishop S. N. Hancock served the defendant, an ecclesiastical corporation, as its pastor from 1921 until his death on August 18,1963. Plaintiffs assert that the by-laws of the church were not followed in the selection of Bishop Hancock’s successor. Plaintiffs ask that an injunction issue prohibiting the present pastor, David Collins, from officiating as pastor, that the board of deacons be reconstituted as it éxisted at the time of Bishop Hancock’s death, and: that a new pastor "bé selected in conformity with the by-laws.
The by-laws provide that “a vacancy in the pastorate of the Church shall be filled by appointment by the Deacon Board and the District Elders of the Diocese in which this church is located, subject to confirmation by the members of the Church.” The by-laws also provide that “a newly appointed Pastor *589shall he accorded a trial or preparatory' period,, of-six months before his' permanent installation-•-or-inaugural shall take place. If after this, period has elapsed, he is approved jointly by the Deacons, Trustees and the general membership, he shall be permanently installed.” Five days’ notice of special meetings is. required to be given.
At the time of Bishop Hancock’s death there were 7 deacons. There were 2- district elders, .Collins and Roland Corr of Pontiac, .Michigan.
At the regular deacon board- meeting held on August 27, 1963, it was decided to postpone phe selection of a pastor. The following day, August 28, 1963, a special meeting of "the deacons and trustees, called by Collins, was. held at .which 5 of the 7 deacons voted for Collins to be pastor.1 Collins, as one of the 2 district elders, voted for ‘himself.
There was evidence that at á meeting oh October 4, 1963, 6 of the 7 deacons voted to rescind the August 28, 1963, vote. However, ón Novembér 1, 1963, these deacons apologized to Collins for having held, the meeting without him and were “forgiven.”
After the regular Friday service on October 18, 1963, there was a general vote of the members in favor of Collins’ appointment as pastor. According to the minutes of this meeting, various church officials, including district Elder Corr, “recommended Elder Collins very highly as the most capable man to carry on the work left by Bishop Hancock” and “a standing vote of over 90% of a large congregation of inore than a thousand people stood in favor of Elder David Collins being our permanent pastor.” On January 12, 1964, there was another vote of the members at the Sunday morning service and Collins *590was formally installed as pastor, less than 6 months after Bishop Hancock’s death.2
While the exact tabulations of the votes at the various membership meetings is uncertain, it appears that a majority of the members voted in favor of Collins throughout. The minutes show that Collins’ election was ratified without opposition on February 21, 1964, just over 6 months after Pastor Hancock’s death, at the annual business meeting of the members duly called and convened at which a quorum was present.
Plaintiffs’ complaint was filed January 20, 1964. On this appeal plaintiffs stress certain procedural irregularities preceding the installation of Pastor Collins, particularly that Elder Corr was neither consulted nor given an opportunity to vote as a district elder. However, as previously mentioned, Corr appeared at a membership meeting where a vote was taken confirming Collins’ selection and the minutes of that meeting record Corr as joining with other church officials in recommending Collins to continue Hancock’s work.
Notice as required by the by-laws was not given preceding the August 28, 1963, meeting. All the deacons were, however, present at the meeting. One deacon, the only deacon who at that meeting voted against the selection of Collins, testified that at the meeting he objected to the insufficiency of the notice, to the presence of Collins and the trustees and to the absence of Elder Corr. The trial judge made no finding as to whether such objection wás duly made but he did find that all the witnesses spoke honestly *591and sincerely. He further found that there was a history of calling church meetings informally without attempt to comply with the notice and statement of purpose requirements of the hy-laws.
The dominant finding of the trial judge, well supported in the record, is that Pastor Collins ultimately achieved the support of the membership, as.well as the deacons, although by-law requirements may not have been strictly met.
We find nothing in the record which would justify our concluding that a decree of this Court could accomplish a change in the pastorate of this church, even if such a decreé could reconstitute the deacon board as it was embodied in August, 1963, and could at this late date bring about a reconsideration of the question of who shall succeed Bishop Hancock.
In a case such as this the chancellor has the utmost latitude. He is not obliged to attempt to right every wrong by issuance of a decree. Basic to this concept of flexibility is that equity does nothing in vain. If a court of equity cannot - give a meaningful remedy, it will not erode its own effectiveness by entering an ineffectual decree. If the court cannot alter the outcome or benefit the plaintiff, equitable relief will be withheld.3
In Meister v. Anshei Chesed Hebrew Congregation of Bay City (1877), 37 Mich 542, a writ of mandamus was withheld in the exercise of the court’s discretion although the member’s expulsion from the congregation was irregular. It appeared that there were grounds upon which he could have been regularly removed, that his restoration would “destroy the society,” and if restored he “might be at once immediately put out” again.
*592“Whether the decree will prove- so useless as to lead a court to refuse to give it, is a matter of judgment to be exercised with reference to the special circumstances of each case rather than to general rules which at most are but guides to the exercise of discretion.” Virginia R. Co. v. System Federation No 40, Railway. Employees Department of the American Federation of Labor (1937), 300 US 515, 551 (57 S Ct 592, 81 L Ed 789).
An additional consideration is the traditional reluctance of courts to interfere judicially with the internal government of an ecclesiastical body. See Berry v. Bruce (1947), 317 Mich 490, 498, et seq. Michigan Congregational Conference v. United Church of Stanton (1951), 330 Mich 561, 579; United Armenian Brethren Evangelical Church v. Kazanjian (1948), 320 Mich 214. For policy reasons supporting this tradition of judicial restraint, cf. Chafee, The Internal Affairs of Associations Not For Profit (1930), 43 Harv L Rev 993, 1020, et seq., and Comment, Judicial Intervention in Disputes Within Independent Church Bodies, 54 Mich L Rev 102 (1955). -.
In People, ex rel. Blomquist, v. Nappa (1890), 80 Mich 484, the Michigan Supreme Court declared that in the exercise of its discretion relief would be denied one questioning the regularity of the election of officers of a religious society even though “it cannot bo said that the proceedings were regular” (p 488):
“It would be quite unseemly, as well as detrimental to the best interests and harmony of religious societies, if courts should interfere with their internal affairs when no property rights are involved, simply because the regularity of their proceedings may be open to question by some disaffected party.”
*593We do not mean to be understood as saying that a court should never interfere where it, is made to appear that control of an ecclesiastical body has been assumed irregularly but, rather, that on the facts of this case we think it better that we exercise our discretion to affirm the trial court’s judgment dismissing this action than to take a purposeless step which might well cause undue disruption among the congregation.4
Affirmed.
Lesinski, C. J., and McGregor, J., concurred.

 One deacon appeared at the meeting but was • not present at the time of voting. One deacon voted against Collins’ selection.


 The January 12, 1964, minutes contain the following statements: “About 1100 of the saints [i.e., members] stood on their feet in recognition and in favor of accepting these pastors [Collins and an assistant] which Bishop S. N. Hancock left in charge of the Church.
“Opposers remaining seated were so very few and scattered that they were indeed individually conspicuous by their sitting.”


 See State, ex rel. Rowland, v. Seattle Baseball Association (1910), 61 Wash 79 (111 P 1055, 1057). See, also, Dutch Cookie Machine Co. v. Vande Vrede (1939), 289 Mich 272, 283; McKee v. City of Grand Rapids (1904), 137 Mich 200, 213.


 Cf. Monroe Carp Pond Co. v. River Raisin Paper Co. (1927), 240 Mich 279, 288, 289.